PER CURIAM.
Gary Lee Clingenpeel appeals the denial of his motion for correction of sentence which sought credit of previously earned gain time pursuant to Green v. State, 547 So.2d 925 (Fla.1989). We reverse.
The appellant contends that he did not receive credit for gain-time earned when he was incarcerated on his original sentence. If this allegation is true, he may be entitled to relief. The trial court’s order fails to address the credit sought pursuant to Green.
Accordingly, we reverse the order of denial and remand for further proceedings. Should the trial court again deny the motion on remand, then it must attach portions of the record that refute the appellant’s allegation. Any party aggrieved by the subsequent action of the trial court must file a notice of appeal within thirty days to obtain further appellate review.
DANAHY, A.C.J., and SCHOONOVER and HALL, JJ., concur.